Citation Nr: 1220266	
Decision Date: 06/08/12    Archive Date: 06/20/12

DOCKET NO.  07-10 343	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 (West 2002 & Supp. 2011) for hypertension and a chronic disability manifested by an irregular heart beat due to the failure of the Muskogee VA Medical Center pharmacy to provide the Veteran with Klonopin in a timely manner.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from May 15, 1985, to August 23, 1985.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2006 rating decision by the Muskogee, Oklahoma, Regional Office (RO) of the Department of Veterans Affairs (VA).  The case was remanded for additional development in June 2010.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

A review of the record reveals that in June 2010 the Board remanded the issue on appeal to the RO/AMC with instructions including to ask the Veteran to identify the time period in which the Muskogee VA Medical Center pharmacy failed to provide her with Klonopin, to obtain the Muskogee VA Medical Center pharmacy records after obtaining these dates, and after obtaining a new authorization from the Veteran to obtain post October 2003 treatment records from M.K., M.D.  It was also noted that all actions to obtain the requested records should be documented fully in the claims file and that if they could not be located or did not exist to notify the Veteran in writing.  

The Board notes that the Veteran did not respond to a June 2010 VA request for information identifying the time period in which the Muskogee VA Medical Center pharmacy failed to provide her with Klonopin and did not provide an updated VA Form 21-4142, Authorization and Consent to Release Information, for record for M.K., M.D.  The United States Court of Appeals for Veterans Claims (hereinafter "the Court") has held that VA's "duty to assist is not always a one-way street" and that if a veteran wishes help he cannot passively wait for it in those circumstances where he or she may or should have information that is essential in obtaining relevant evidence.  Wood v. Derwinski, 1 Vet. App. 190 (1991).  

The Board notes, however, that the RO/AMC requested treatment records from M.K., M.D., in November 2011 with a VA Form 21-4142 signed by the Veteran in July 2010 which was returned due to the lack of a mail receptacle at the address provided.  There is no indication the Veteran was notified in writing that the November 2011 effort to obtain private treatment records was unsuccessful.  The Court has held that a remand by the Board confers on the veteran or other claimant, as a matter of law, the right to compliance with the remand orders.  See Stegall v. West, 11 Vet. App. 268 (1998).  Therefore, additional development is required prior to appellate review to notify the Veteran that these records were not received and of her responsibilities to provide evidence to substantiate her claim.  Additionally, another attempt should be made to obtain these records as it appears that the incorrect address was used.

The VCAA duty to assist requires that VA make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim and in claims for disability compensation requires that VA provide medical examinations or obtain medical opinions when necessary for an adequate decision.  38 C.F.R. § 3.159 (2011).  For records in the custody of a Federal department or agency, VA must make as many requests as are necessary to obtain any relevant records, unless further efforts would be futile; however, the claimant must cooperate fully and, if requested, must provide enough information to identify and locate any existing records.  38 C.F.R. § 3.159(c)(2).  

The Board notes that the available record includes private treatment records from Dr. M.K. dated from October 2003 to December 2005.  These records also include an October 17, 2005, report signed by Dr. M.K. noting the Veteran stated "she ran out of her Klonopin about a week ago."  VA treatment records include a November 22, 2005, VA telephone note showing the Veteran called requesting renewal and mailing of her prescription for clonazepam.  A December 14, 2005, VA treatment report noted the Veteran stated "at one time was off her clonazepam for 2 months because she did not receive it in the mail."  Although the Veteran did not provide the indentifying information as requested by the RO/AMC in June 2010, the Board finds the available record may be reasonably interpreted as indicating that the Veteran reported she was without clonazepam (also known under the brand name "Klonopin") for some time during the period from October 1, 2005, to December 14, 2005.  Generally, VA medical records are held to be within VA control and are considered to be a part of the record.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).  Therefore, appropriate action must be taken to obtain any pertinent Muskogee VA Medical Center pharmacy records associated with the medication clonazepam ("Klonopin") during the period from October 1, 2005, to December 14, 2005.  

The Board also notes that an October 2010 VA examination report noted the claims file had been reviewed, but that the provided opinion appears to have failed to consider the October 17, 2005, report signed by Dr. M.K. noting the Veteran stated "she ran out of her Klonopin about a week ago."  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Therefore, the Board finds that additional development is required for an adequate determination.

Accordingly, the case is REMANDED for the following action:

1. Appropriate action must be taken to notify the Veteran that a November 2011 request for treatment records from M.K., M.D., at Utica Park Clinic was returned due to the lack of a mail receptacle at the address provided.  She should be notified that the requested records were not received, of VA efforts to obtain them, of any further action VA may take, and of her responsibilities to provide the evidence.  (It appears that the RO may have an incorrect address for Utica Park Clinic. Efforts should be made to obtain the proper address for the clinic.)

2.  Appropriate action should be taken to obtain all pertinent Muskogee VA Medical Center pharmacy records associated with the medication clonazepam ("Klonopin") during the period from October 1, 2005, to December 14, 2005.  As many requests as are necessary to obtain relevant records must be taken, unless further efforts would be futile.

3.  Thereafter, the Veteran's claims file should be returned to the October 2010 VA examiner for clarification of the provided opinion and, if necessary based upon the available evidence, to address the specific questions included in the June 2010 remand order.  The examiner must address the significance, if any, of the October 17, 2005, private medical report.

If the October 2010 VA examiner is unavailable, the claims file should be reviewed by an appropriate medical specialist for the requested opinions.  All indicated examinations, tests, and studies are to be performed.  Opinions should be provided based on a review of the medical evidence of record and sound medical principles.  All findings, along with the complete rationale for all opinions expressed, should be set forth in the examination report.

The medical specialist must provide an explicit response to the following questions: 

(a) Does the Veteran have a chronic disability manifested by irregular heart arrhythmias and, if so, identify the diagnosis? 

(b) Is it as likely as not that the Veteran's hypertension and/or chronic disability manifested by irregular heart arrhythmias are additional chronic disabilities caused by a delay by the Muskogee VA Medical Center pharmacy in providing the Veteran with Klonopin? 

(c) If the answer to the question (b) is yes, is it as likely as not that the proximate cause of the additional disability (i.e., hypertension and/or chronic disability manifested by irregular heart arrhythmias) was carelessness, negligence, lack of proper skill, error in judgment by the Muskogee VA Medical Center pharmacy in allegedly failing to provide the Veteran with Klonopin in a timely manner? 

(d) If the answer to the question (b) is yes, is it as likely as not that the proximate cause of the additional disability (i.e., hypertension and/or chronic disability manifested by irregular heart arrhythmias) was an event that was not reasonably foreseeable when the Muskogee VA Medical Center pharmacy allegedly failed to provide the Veteran with Klonopin in a timely manner? 

Note 1: The examiner is advised that the term "as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation. More likely and as likely support the contended causal relationship; less likely weighs against the claim.

4.  After completion of the above and any additional development deemed necessary, the issue on appeal should be reviewed with appropriate consideration of all the evidence of record.  If any benefit sought remains denied, the Veteran and her representative should be furnished a supplemental statement of the case and should be afforded the opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


